337 So. 2d 804 (1976)
Petition of POST-NEWSWEEK STATIONS, FLORIDA, INC., for Change in Code of Judicial Conduct.
No. 46835.
Supreme Court of Florida.
September 17, 1976.
Talbot D'Alemberte of Steel, Hector & Davis, Miami, for petitioner.
Joseph C. Jacobs of Ervin, Varn, Jacobs & Odom, Tallahassee, for the Florida Association of Broadcasters, Inc.
Parker Lee McDonald, Chairman, for the Florida Conference of Circuit Judges.
*805 Richard C. McFarlain, Asst. Director, Tallahassee, for The Florida Bar.
Robert Eagan, State's Atty. and Donald A. Lykkebak, Asst. State's Atty., Orlando, for the State of Florida.
Ellis S. Rubin of the Ellis Rubin Law Offices, Miami, for Rommie L. Loudd, A. Broaddus Livingston, Chairman, Orlando and Larry S. Stewart, Chairman-Elect, Miami, for Trial Lawyers Section of The Florida Bar.
C. Gary Williams of Ausley, McMullen, McGehee, Carothers & Proctor, Tallahassee, for Society of Professional Journalists, Sigma Delta Chi, Southeast Region and Greater Miami Chapter, intervenor.
Richard E. Gerstein, State's Atty., and N. Joseph Durant, Jr., Chief Asst. State's Atty., for Florida Pros. Attys. Ass'n and Harold Peter Barkas, Miami, for the Academy of Florida Trial Lawyers, amicus curiae.

SUPPLEMENTAL INTERLOCUTORY DECISION
PER CURIAM.
This Court has been advised by The Honorable Ben C. Willis, Chief Judge of the Second Judicial Circuit, that he is having difficulty obtaining agreement of parties and counsel to provide a civil and criminal trial for televising in accordance with the guidelines set forth in our interlocutory decision reported in In re Petition of Post-Newsweek Stations, Florida, Inc., 327 So. 2d 1 (Fla. 1976), as supplemented by our order dated April 12, 1976.
We hereby amend our previous decision in this cause in order to authorize The Honorable Parker Lee McDonald, Circuit Judge of the Ninth Judicial Circuit, to conduct for experimental purposes one televised criminal trial and one televised civil trial in accordance with the guidelines set forth in our prior interlocutory decision in this cause reported at 327 So. 2d 1 (Fla. 1976), as supplemented by our order of April 12, 1976.
Judge McDonald has consented to exercise this authority in his jurisdiction in Orange County, Florida. The authority herein granted to Judge McDonald is in addition to the authority previously granted to Judge Willis.
It is so ordered.
OVERTON, C.J., and ROBERTS, ADKINS, BOYD, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.